RESOLUCIÓN
Se designa a la Leda. Sandra I. Velázquez Gómez como Compiladora y Publicista de Jurisprudencia del Tribunal *821Supremo. La licenciada Velázquez Gómez ejercerá administrativamente cualquiera otra función que le asigne el Juez Presidente y el Tribunal Supremo. Esta designación tendrá efecto el 18 de abril de 2007.
La licenciada Velázquez Gómez desempeñará sus funciones de acuerdo con las disposiciones que regulan el funcionamiento de la Oficina de la Compiladora y Publicista de Jurisprudencia del Tribunal Supremo.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
0Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo